      Case 2:16-cv-02413-TLN-CKD Document 31 Filed 03/30/20 Page 1 of 2


 1 TRINETTE G. KENT (State Bar No. 222020)
 2 3219 E Camelback Road, #588
   Phoenix, AZ 85018
 3 Telephone: (480) 247-9644
 4 Facsimile: (480) 717-4781
   E-mail: tkent@lemberglaw.com
 5
 6 Of Counsel to
   Lemberg Law, LLC
 7 43 Danbury Road, 3rd Floor
 8 Wilton, CT 06897
   Telephone: (203) 653-2250
 9 Facsimile: (203) 653-3424
10
   Attorneys for Plaintiffs,
11 Steven Oliver
12                         UNITED STATES DISTRICT COURT
13                             EASTERN DISTRICT OF CALIFORNIA
14
15
16                                             Case No.: 2:16-CV-02413-TLN-CKD
     Steven Oliver,
17                                             STIPULATION OF DISMISSAL
18                       Plaintiff,
19           vs.
20 Rash Curtis & Associates,
21
                         Defendant.
22
23
24
25
26
27
28
     2:16-CV-02413-TLN-CKD                                   STIPULATION OF DISMISSAL
      Case 2:16-cv-02413-TLN-CKD Document 31 Filed 03/30/20 Page 2 of 2


1                                STIPULATION OF DISMISSAL
2
3          The parties to the above-entitled action, pursuant to FRCP 41(a)(1)(ii), hereby

4 stipulate that the above-captioned action is hereby dismissed in its entirety with
5 prejudice and without costs to any party.
6
7
     Plaintiff                              Defendant
8
     __/s/ Trinette G. Kent                 __/s/ Amanda N. Griffith
9
     TRINETTE G. KENT                       AMANDA N. GRIFFITH
10   Attorney for Plaintiff                 Attorney for Defendant
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     2:16-CV-02413-TLN-CKD                  -2-                    STIPULATION OF DISMISSAL
